 

 

| USDC SDNY
DOCUBMER?
ELPOT? ee A ty FILED

ek a ai ad
te M 7

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

+

 

 

 

 

ee eee a ™ on Q L 4, . ~ . . Spey se Oo,
SUSAN FLANNIGAN, PPPS Ee ine lee.
09 Civ¥. Bays TrAPY-”
-against-
ORDER
VULCAN POWER GROUP LLC et al., :
Defendants. :
tmnt neh PS urement nee me eh me me el ka SS er rere er x

LORETTA A. PRESKA, Senior United States District Judge:

The parties shall submit supplemental briefing on the
applicability of the automatic stay provision of the U.S.
Bankruptcy Code, 11 U.S.C. § 362, to civil contempt proceedings.
The parties have agreed that Defendants’ brief will be due
Friday, December 6, 2019, and Plaintiff’s on Friday, December

13, 2019.

Dated: New York, New York

December 2, 2019
Yyuita Ll pwle7

LORETTA A. PRESKA
Senior United States District Judge

 

 
